PREGERSON, Circuit Judge,
Dissenting.
I believe that when the Muslim Brotherhood’s threats that Ms. Ruman “should pay a price” and “should be taught a lesson” are understood in the larger context in which they were made, it becomes clear that she — and her three young daughters — face a likelihood of persecution if forced to return to Jordan. These threats come from a group that “teaches” women lessons by throwing acid on them, beating them, and assaulting them with knives for their refusal to wear the hijab or to otherwise conform to the Muslim Brotherhood’s fundamentalist interpretation of Islam. Furthermore, Ms. Ruman was targeted specifically for refusing to wear a garment associated with female modesty. Based on their threats and name-calling, the Muslim Brotherhood views Ms. Ruman’s and other women’s rejection of that garment as sexual misconduct. In a country in which the Country Reports describes violence against women as “common” and cites widespread government inaction toward, if not outright acceptance of, “honor killings” of women deemed to have committed some sexual misconduct, the Muslim’s Brotherhood’s threats against Ms. Ruman for not acting as a “Muslim woman,” take on particular menace. In the years since Ms. Ruman and her family fled to the United States, the Muslim Brotherhood has only intensified its campaign to terrify women into conforming with the group’s strict interpretation of Islam. Nevertheless, the Jordanian government has remained unable or unwilling to stop such attacks.
Taken together the threats against Ms. Ruman, reports of such acid, knife, and other physical attacks on nonhijab-wearing women, and government inaction in the face of violence against women sufficiently demonstrate the requisite “clear probability” that Ms. Ruman’s life or freedom would be threatened upon return to Jordan because of her religion and political opinion that rejects the fundamentalist interpretation of Islam. Accordingly, I would find that Ms. Ruman is eligible for withholding of removal. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000) (finding that unfulfilled threats, are within that category of conduct indicative of a danger of future persecution).
I respectfully dissent.